PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,118,804
Issue Date: September 14, 2021
Application No. 16/354,007
Filing or 371(c) Date: March 14, 2019
Attorney Docket No. 4095-00-001U01  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed January 31, 2022 and supplemented March 11, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the finance records indicates that petitioner has submitted duplicate fees at the small entity amount on May 15, 2021, to satisfy the deficiency amount owed at large entity status, as a result, an overpayment of $1640 has occurred. For this reason, the refund request submitted on 
January 31, 2021, is approved and the overpayment has been refunded back to petitioner’s credit card the original form payment as authorized.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET